Citation Nr: 0031859	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-15 589A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a rectal gland 
condition claimed as a prostate condition.

2.  Entitlement to service connection for atrial fibrillation 
with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to February 1946.

2.  On November 29, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Winston-
Salem, North Carolina, that the veteran died on 
June [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).




ORDER

The appeal is dismissed.




		
	                                                      
      C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 3 -


